Title: To Thomas Jefferson from William Waller Hening, 4 February 1807
From: Hening, William Waller
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond 4th. Feby. 1807.
                        
                        Encouraged by assurances of support from a great number of individuals, I have determined to undertake the
                            publication of our laws from the first settlement of the colony of Virginia to the present day. With this view I am adding
                            to my stock of materials almost every day.—My collection of the Sessions acts posterior to 1769 is as complete as it can
                            now be made; but for the greater part of the laws anterior to that date, I must avail myself of your very obliging offer.
                        On the receipt of your letter of the 14th ulto. I wrote to our friend Dabney Carr Esqr. stating my wish to
                            engage some person, who would be perfectly agreeable to you, to transcribe the manuscript acts at Monticello.—His answer
                            is inclosed, together with a letter from Mr. Fletcher. My engagements with any person, must depend entirely on your
                            approbation.
                        By the mail which conveys this, I have sent you the first Number of a series of Reports of Cases decided in
                            the Superior Courts of common law & Chancery, of Virginia.—The opinions of Judges Tucker & Roane in the case of
                            Hudgins v. Wrights, and of Judge Roane, in the Commh. v. Walkers exr. Long v. Colston & Baring v. Reeder, would do credit to any judges upon earth.—They are not surpassed
                            by any opinions delivered either by lord Kenyon or Mansfield, on similar subjects.—
                        It is with regret that I trouble you with any of my communications on subjects of minor importance when
                            topics of so much consequence claim your attention. 
                  Accept the assurances of my warmest approbation & regard.
                        
                            Wm. W: Hening
                            
                        
                    